 



Exhibit 10.19

IPC ACQUISITION CORP.
NONQUALIFIED STOCK OPTION AGREEMENT

         THIS AGREEMENT, made as of the    h day of    (the “Grant Date”),
between IPC Acquisition Corp. (the “Company”), and    (the “Optionee”).

         WHEREAS, the Company has adopted the IPC Acquisition Corp. 2002 Stock
Option Plan as amended and restated (the “Plan”) in order to provide additional
incentive to certain employees, officers, consultants and directors of the
Company and its Subsidiaries; and

         WHEREAS, the Committee responsible for administration of the Plan has
determined to grant an option to the Optionee as provided herein;

         NOW, THEREFORE, the parties hereto agree as follows, subject to the
approval of the stockholders of the Company in accordance with the final
regulations promulgated under Section 280G of the Code:

         1. Grant of Option.

               1.1 The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of    whole
Shares subject to, and in accordance with, the terms and conditions set forth in
this Agreement and the Plan.

               1.2 The Option is not intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Code.

               1.3 This Agreement shall be construed in accordance and
consistent with, and subject to, the Plan (which is incorporated herein by this
reference) and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the definitions set forth in the Plan.

         2. Purchase Price.

               The price at which the Optionee shall be entitled to purchase
Shares upon the exercise of the Option shall be $  per Share.

         3. Duration of Option.

               The Option shall be exercisable to the extent and in the manner
provided herein for a period of ten (10) years from the Grant Date; provided,
however, that the Option may be earlier terminated as set forth herein.

 



--------------------------------------------------------------------------------



 



         4. Vesting and Exercisability of Option.

               Subject to the terms and conditions of this Agreement and the
Plan, the Option shall become vested and exercisable with respect to 25% of the
total number of Shares covered by the Option on each of the first four
anniversaries of the Grant Date. Notwithstanding anything contained in this
Agreement to the contrary, upon the occurrence of an Exit Event, the Option, to
the extent then outstanding, shall become fully vested and exercisable.

         5. Manner of Exercise and Payment.

               5.1 Subject to the terms and conditions of this Agreement and the
Plan, the Option may be exercised by written notice delivered in person or by
mail to the Secretary of the Company, at its principal executive offices. Such
notice shall state that the Optionee is electing to exercise the Option and the
number of Shares in respect of which the Option is being exercised and shall be
signed by the person or persons exercising the Option. If requested by the
Committee, such person or persons shall (i) deliver this Agreement to the
Secretary of the Company who shall endorse thereon a notation of such exercise
and (ii) provide satisfactory proof as to the right of such person or persons to
exercise the Option.

               5.2 The notice of exercise described in Section 5.1 hereof shall
be accompanied by a cash payment in an amount equal to the full purchase price
for the Shares in respect of which the Option is being exercised.

               5.3 Upon receipt of notice of exercise and full payment for the
Shares in respect of which the Option is being exercised, the Company shall,
subject to Section 17 of the Plan, take such action as may be necessary to
effect the transfer to the Optionee of the number of Shares as to which such
exercise was effective.

               5.4 The Optionee shall not be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any Shares subject to the
Option until (i) the Option shall have been exercised pursuant to the terms of
this Agreement and the Optionee shall have paid the full purchase price for the
number of Shares in respect of which the Option was exercised and has made
arrangements acceptable to the Company for the payment of all applicable
Withholding Taxes, (ii) the Company shall have issued and delivered the Shares
to the Optionee and (iii) the Optionee’s name shall have been entered as a
shareholder of record on the books of the Company, whereupon the Optionee shall
have full voting and other ownership rights with respect to such Shares.

         6. Termination of Option. Each Option shall terminate on the date which
is the tenth anniversary of the Grant Date, unless terminated earlier as
follows:

               6.1 If the employment of the Optionee is terminated for any
reason other than the death or Disability of the Optionee or for Cause, the
portion of the Option that is not then vested and exercisable shall immediately
terminate. To the extent the Option is vested

- 2 -



--------------------------------------------------------------------------------



 



and exercisable as of the date of such termination of employment, the Option
shall remain exercisable for a period of one hundred and eighty (180) days
following such termination of employment, after which time the Option shall
automatically terminate in full.

               6.2 If the employment of the Optionee is terminated by reason of
the death or Disability of the Optionee, the Option shall become immediately
vested and exercisable with respect to an additional number of Shares equal to
fifty percent (50%) of the Shares, if any, subject to the then unvested portion
of the Option. Any portion of the Option that is not vested and exercisable
after giving effect to the immediately preceding sentence shall immediately
terminate. To the extent the Option is or becomes vested on the date of such
termination of employment by reason of the death or Disability of the Optionee,
it shall remain exercisable for one year following such termination of
employment, after which time the Option shall automatically terminate in full.

               6.3 If the employment of the Optionee is terminated for Cause,
(i) the Option shall immediately terminate in full whether or not the Option is
then vested and exercisable and (ii) the Company shall have the right to
purchase from the Optionee and the Optionee shall be required to sell to the
Company, at the election of the Company at any time following such termination
of employment, any of the Shares acquired pursuant to the Option at a per share
purchase price equal to the lesser of (x) the Fair Market Value of a Share at
the time of such purchase by the Company, or (y) the exercise price set forth in
Section 2 above.

         7. Effect of Change in Control.

               Upon a Change In Control the Option shall become vested and
exercisable with respect to an additional number of Shares equal to fifty (50%)
of the Shares, if any, subject to the then unvested portion of the Option
immediately prior to the Change in Control. In addition to the foregoing,
notwithstanding anything contained in Section 6 of this Agreement to the
contrary, in the event the Optionee’s employment is terminated by the Company
for any reason other than Cause or Disability within one (1) year following a
Change in Control, the Option shall immediately become fully vested and
exercisable and remain exercisable following such termination for one hundred
and eighty (180) days.

         8. Non-Transferability of Option.

               The Option shall not be Sold, transferred or otherwise disposed
of other than by will or by the laws of descent and distribution. During the
lifetime of the Optionee the Option shall be exercisable only by the Optionee.

         9. No Right to Continued Employment.

               Nothing in this Agreement or the Plan shall be interpreted or
construed to confer upon the Optionee any right with respect to continuance of
employment by the Company,

- 3 -



--------------------------------------------------------------------------------



 



nor shall this Agreement or the Plan interfere in any way with the right of the
Company to terminate the Optionee’s employment at any time.

         10. Withholding of Taxes.

               The Company shall have the right to deduct from any distribution
of cash to the Optionee an amount equal to the federal, state and local income
taxes and other amounts as may be required by law to be withheld (the
“Withholding Taxes”) with respect to the Option. If the Optionee is entitled to
receive Shares upon exercise of the Option, the Optionee shall make arrangements
acceptable to the Company for the payment of the Withholding Taxes prior to the
issuance of such Shares.

         11. Optionee Covenants.

               11.1 In consideration of the acquisition of Shares hereunder, the
Optionee agrees that the Optionee will not, during the Optionee’s employment
with the Company or any of its subsidiaries or any entity that becomes a parent
of the Company following the date hereof (a “Future Parent”) and for one year
thereafter (the “Non-Competition Term”), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including but not limited to holding any position as a shareholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided that in no event shall
ownership of less than 1% of the outstanding equity securities of any issuer
whose securities are registered under the Exchange Act, standing alone, be
prohibited by this Section 11. For purposes of this Agreement, the term
“Restricted Enterprise” shall mean any person, corporation, partnership or other
entity that is engaged, directly or indirectly, in (a) the design, manufacture,
installation, servicing, consultation and other professional services and
applications of Turret Systems (as defined below); (b) the design and
implementation of the in-building cabling and infrastructure necessary for
customers do business; (c) the design, provisioning, installation or servicing
of telecommunications services for trading floors; or (d) managed services in
connection with trading organizations as provided by the Employer during the
Employee’s employment with the Employer, in each case in the United States or in
any other geographic location where the Employer or any of its affiliates do
business. For purposes of this Agreement, the term “Turret Systems” shall mean
telecommunications equipment and software to enable communications (including
voice, video and data) primarily among traders, counterparties and associated
support personnel. Following termination of the Optionee’s employment with all
member of the Company Group, upon request of the Company, the Optionee shall
notify the Company of the Optionee’s then current employment status.
Notwithstanding anything to the contrary contained herein, in the event of the
involuntary termination of the Optionee’s employment with the Company and its
subsidiaries for any reason other than Cause, the Non-Competition Term shall end
upon the earlier of (i) one year from the date of such termination and (ii) the
date on which the cash severance benefits to which the Optionee is eligible, as
determined by the Company, whether or not such benefits are accepted by

- 4 -



--------------------------------------------------------------------------------



 



the Optionee, would cease to be paid if accepted; provided, however, that in the
event the Optionee is not eligible for any cash severance benefits, the
Non-Competition Term shall terminate on the date of the Optionee’s termination
of employment. For purposes of the immediately preceding sentence, any severance
payable in a lump sum shall be deemed paid over a number of weeks equal to the
quotient of the amount of such lump-sum severance payment divided by the
Optionee’s weekly salary.

               11.2 In consideration of the acquisition of Shares hereunder, the
Optionee agrees that during the Non-Competition Term, the Optionee shall not,
and shall not cause any other person to, interfere with or harm, or attempt to
interfere with or harm, the relationship of any member of the Company Group, or
endeavor to entice away from any member of the Company Group, or hire, any
person who at any time during the Optionee’s employment with any member of the
Company Group was an employee or customer of any member of the Company Group, or
otherwise had a material business relationship with any member of the Company
Group; provided, however, that the foregoing provision will not prevent the
Optionee from hiring any such person (i) who contacts the Optionee on his or her
own initiative without any direct or indirect solicitation or encouragement from
the Optionee (it being understood that a bona fide public advertisement for
employment placed by the Optionee and not specifically targeted at such persons
shall not constitute direct or indirect solicitation or encouragement) or (ii)
who has been terminated by any member of the Company Group.

               11.3 The Optionee agrees and understands that in the Optionee’s
position with the Company, the Optionee has been and will be exposed to and has
and will receive information relating to the confidential affairs of the
Company, its subsidiaries and affiliates, including but not limited to technical
information, intellectual property, business and marketing plans, strategies,
customer information, other information concerning the products, promotions,
development, financing, expansion plans, business policies and practices of the
Company, its subsidiaries and affiliates, and other forms of information
considered by the Company to be confidential and in the nature of trade secrets
(“Confidential Information”). Notwithstanding anything contained herein to the
contrary, Confidential Information shall not include information that is now
publicly available or that subsequently becomes publicly available other than as
a direct or indirect result of a breach of this Agreement. The Optionee agrees
that the Optionee will not disclose such Confidential Information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Optionee’s
employment with the Company and its subsidiaries the Optionee will promptly
supply to the Company all property, keys, notes, memoranda, writings, lists,
files, reports, customer lists, correspondence, tapes, disks, cards, surveys,
maps, logs, machines, technical data or any other tangible product or document
which has been produced by, received by or otherwise submitted to the Optionee
in the course or otherwise as a result o the Optionee’s employment with the
Company or its subsidiaries.

- 5 -



--------------------------------------------------------------------------------



 



               11.4 The Optionee agrees that any breach of the terms of this
Section 11 would result in irreparable injury and damage to the Company Group
for which the Company Group would have no adequate remedy at law; the Optionee
therefore also agrees that in the event of said breach or any threat of breach,
one or more members of the Company Group, as applicable, shall be entitled to an
immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Optionee and/or any and all
persons and/or entities acting for and/or with the Optionee, without having to
prove damages, in addition to any other remedies to which the members of the
Company Group may be entitled at law or in equity. The terms of this Section 11
shall not prevent the members of the Company Group from pursuing any other
available remedies for any breach or threatened breach hereof, including but not
limited to the recovery of damages from the Optionee. The Optionee and the
Company further agree that the provisions of the covenants contained in this
Section 11 are reasonable and necessary to protect the businesses of the Company
Group because of the Optionee’s access to confidential information and his
material participation in the operation of such businesses. Should a court,
arbitrator or other similar authority determine, however, that any provision of
the covenants contained in this Section 11 are not reasonable or valid, either
in period of time, geographical area, or otherwise, the parties hereto agree
that such covenants should be interpreted and enforced to the maximum extent to
which such court or arbitrator deems reasonable or valid.

               The existence of any claim or cause of action by the Optionee
against one or more members of the Company Group, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants contained in this Section 11.

         12. Restrictions on Sales of Shares by Optionees

               12.1 No Optionee shall Sell any Shares acquired upon exercise of
the Option prior to the earlier of (i) three (3) years from the Grant Date and
(ii) one hundred eighty (180) days following an IPO, other than to a Permitted
Transferee or where such Sale is first approved by the Board, or is made
pursuant to Section 12 or 13.4 of the Plan. In addition, to the extent
applicable, before the Optionee may Sell Shares acquired upon exercise of the
Option, the Shares must first be offered to the Company in accordance with
Section 14 of the Plan.

               12.2 For any transfer to a Permitted Transferee to be effective
hereunder, the Permitted Transferee shall agree in writing to be bound by all
the terms of this Agreement and the Plan applicable to the Optionee as if the
Permitted Transferee originally had been a party hereto; and provided, further,
that all of the partners of any Permitted Transferee that is a partnership shall
agree in writing not to transfer any partnership interests they then own or may
hereafter acquire in the partnership Permitted Transferee except to a Permitted
Transferee that has made the same agreement in writing to the Company, so long
as the partnership Permitted Transferee shall own any Shares. Any reference
herein to the Optionee shall be to the

- 6 -



--------------------------------------------------------------------------------



 



Permitted Transferee from and after the date the transfer is effected in
accordance with this Section 12.

               12.3 Any Sale or attempted Sale of Shares in violation of any
provision of this Agreement shall be void, and the Company shall not record such
Sale on its books or treat any purported transferee of such Shares as the owner
of such Shares for any purpose.

               12.4 Each stock certificate representing Shares issuable upon the
exercise of the Option shall bear a legend in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR
BLUE SKY LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR
OTHERWISE ASSIGNED EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT
TO SUCH SECURITIES THAT IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO ANY
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES AND (3) IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE
SKY LAWS.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE PROVISIONS OF THE IPC
ACQUISITION CORP. 2002 STOCK OPTION PLAN AS AMENDED AND RESTATED (THE “PLAN”)
AND A NONQUALIFIED STOCK OPTION AGREEMENT (THE “AGREEMENT”) DATED AS OF    ,
WHICH INCLUDES CERTAIN RESTRICTIONS ON TRANSFER. COMPLETE AND CORRECT COPIES OF
THE PLAN AND THIS AGREEMENT ARE AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICE
OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST AND WITHOUT CHARGE.

         13. Optionee Bound by the Plan.

               The Optionee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof.

- 7 -



--------------------------------------------------------------------------------



 



         14. Modification of Agreement.

               This Agreement may be modified, amended, suspended or terminated,
and any terms or conditions may be waived, but only by a written instrument
executed by the parties hereto.

         15. Severability.

               Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

         16. Governing Law.

               The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, without
giving effect to the conflicts of laws principles thereof.

         17. Jurisdiction; Consent to Service of Process.

               Each of the parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York state court or federal court of the United States of America sitting in
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
transactions it contemplates, or for recognition or enforcement of any judgment.
Each of the parties hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York state court or, to the extent permitted by law, in such federal
court. The consent of such parties to the jurisdiction of a New York state court
shall not preclude the right of any party to remove such action to the United
States District Court for the Southern District of New York, or other United
States District Court as may be permitted by applicable law, should such removal
be permitted under applicable law. Each of the parties agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

         18. Binding Effect.

               This Agreement shall inure to the benefit of and shall be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by Purchaser without the prior
written consent of the Company.

- 8 -



--------------------------------------------------------------------------------



 



         19. Resolution of Disputes.

               Any dispute or disagreement which may arise under, or as a result
of, or in any way relate to, the interpretation, construction or application of
this Agreement shall be determined by the Committee. Any determination made by
the Committee hereunder shall be final, binding and conclusive on the Optionee
and Company for all purposes.

              IPC ACQUISITION CORP.
 
       

  By:    

     

--------------------------------------------------------------------------------

 
            OPTIONEE
 
           

--------------------------------------------------------------------------------

- 9 -